Sharpstein, J.
Petitioner commenced an action in the Justice’s Court of San Francisco, against John S. Cleland, a resident of Siskiyou County, upon a cause of action for goods sold to Cleland by petitioner at San Francisco.
The defendant answered and went to trial. Judgment was rendered against him, and he appealed to the Superior Court of San Francisco.
After the papers were filed in the Superior Court, on the appeal, the defendant moved for a change of place of trial on the sole ground that he was a resident of the county of Siskiyou, which motion was granted.
This proceeding is certiorari, to review-the order granting the motion.
The constitution provides that Superior Courts “ shall have appellate jurisdiction in such cases, arising in Justice’s and other inferior courts in their respective counties as may be prescribed by law.” (Art. 6, sec. 9.)
As this case did not arise in a Justice’s or other inferior court in Siskiyou County, it is quite clear that the constitution confers no jurisdiction of it on the Superior Court of that county, and that the appellate jurisdiction is exclusively in the Superior Court of San Francisco, where the case was commenced and tried in a Justice’s Court. It therefore follows that the order changing the place of trial must be annulled.
Order annulled.
McKinstry, J., Myrick, J., Morrison, C. J., and Thornton, J., concurred.